Citation Nr: 0726066	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  07-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for nosebleeds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946 and from October 1950 to September 1951.  He was 
awarded a Combat Infantry Badge and a Bronze Star Medal.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for bilateral 
hearing loss and for nosebleeds.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not 
related to service, including in-service acoustic trauma.

2.  The veteran does not have a current diagnosis of 
disability manifested by nosebleeds.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may an organic 
disease of the nervous system (sensorineural hearing loss) of 
either ear be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2006). 

2.  The criteria for service connection for nosebleeds are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
January 2005 and March 2007 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and gave 
general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, for the reasons discussed below, service connection 
for the claimed disabilities is being denied and neither a 
rating nor an effective date will be assigned.  As such, 
there is no prejudice to the veteran to proceed to finally 
decide the issues in this decision with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in November 
2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In March 2006 the veteran wrote that he had no 
additional evidence.  VA has also obtained a medical 
examination with medical etiology opinion in relation to this 
claim.  The Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Legal Criteria for Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service Connection for Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss is due 
to acoustic trauma in service.  He contends that he was 
exposed to loud noises and explosions in service which had a 
direct impact on his hearing loss.  He claimed that in 
service he did not report medical conditions because such 
medical conditions were not reported while in direct combat 
unless they were of critical severity.  The veteran indicated 
that he did not report medical problems after returning back 
to state side as he feared that he would be detained from 
going home.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition score using 
the Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, 5 Vet. App. 155 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, et. al., 
eds., at 110-11 (1988)).  See also 38 C.F.R. § 3.385.

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Service medical records show that at the separation 
examination in April 1946 the veteran's hearing was 15/15 for 
whispered voice bilaterally.  Examination of his ears 
revealed no significant abnormality.  On examination for 
active duty in September 1950 the veteran's hearing was 15/15 
for whispered voice bilaterally.  Examination of his ears 
revealed no significant abnormality.  At a release from 
active duty examination in September 1951, the veteran's 
hearing was 15/15 for spoken and whispered voice bilaterally.  
His ears were clinically evaluated as normal.  

Records from the National Guard for the period from 1973 to 
1985 show that at an enlistment examination in November 1973, 
periodic examinations during this period and his retention 
physical in February 1985, results of audiological testing of 
pure tone thresholds, in decibels, did not show hearing loss 
according to VA standards.  Also, the veteran denied having 
hearing loss.

Statements from a private physician dated in December 2004 
and June 2005 noted that the veteran had a moderate to severe 
hearing loss and would benefit from hearing aids.

On audiological evaluation in June 2005 at a military medical 
facility, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
50
50
55
LEFT
50
55
75
70
100

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 32 percent in the left ear.  
It was noted that word recognition scores were obtained by 
giving the veteran visual cues.  

A fellow serviceman wrote in July 2005 that he had been in 
the same division and company as the veteran and they were 
under lots of noise at times when heavy artillery exploded 
around them.  He described that in battle heavy mortars, 
light machine guns, and heavy machine guns firing made a 
tremendous sound.

At a VA examination in May 2006, the examiner noted that 
audiometry completed in June 2005 and the current audiometry 
suggested a significant decrease in pure tone thresholds over 
the past one year.  A retention physical dated in February 
1985 obtained at Fort Polk documented normal pure tone 
thresholds 500-4000 Hz bilaterally.  The veteran reported 
frontline World War II exposure to small arms fire, tanks, 
gunfire, and bombs.  He also reported exposure to tanks while 
serving in the National Guard.  Post service the veteran 
worked in a bag making factory for twenty plus years with 
excessive exposure to machinery.  Post service he also 
reported occasional use of power tools and minimal use of 
rifles/shotguns.   

At the May 2006 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
70
60
65
LEFT
50
45
70
70
85

The average for the right ear was 66.25 decibels and for the 
left ear was 67.5 decibels.  Speech audiometry revealed 
speech recognition ability of 54 percent in the left ear.  
The right ear could not be tested.  

The May 2006 VA audiological examiner noted that tympanometry 
was normal bilaterally.  There was severe to upward sloping 
to moderately severe sensory-neural hearing loss in the right 
ear and moderate sloping to severe sensory-neural hearing 
loss in the left ear.  Word recognition was poor in the left 
ear.  A score in the right ear could not be obtained due to 
distorted sound quality perceived by the veteran.

The May 2006 VA audiological examiner opined that the 
veteran's current hearing loss was not caused by or a result 
of military noise exposure.  The examiner's rationale was 
that pure tone thresholds were clinically normal on military 
records, and the current hearing loss had significantly 
decreased over the past one year so as to suggest a 
progressive late onset etiology probably in conjunction with 
occupational noise exposure.  The examiner concluded that 
there was no evidence to support the claim for hearing loss 
due to military acoustic trauma.  

Upon careful review of this case, the Board finds that a 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  Initially, the Board finds that 
the veteran was assigned to an infantry unit and engaged in 
combat, and exposure to noise in service is conceded, 
although no available medical evidence shows that the 
appellant suffered from bilateral hearing loss during 
service.  

Although acoustic trauma in service has been established, and 
the competent medical evidence shows current bilateral 
hearing loss disability that meets VA's regulatory definition 
of hearing loss disability, the weight of the competent 
medical evidence is against a finding that the current 
bilateral hearing loss is related to service, including 
acoustic trauma during service.  There is no favorable 
competent medical evidence establishing a nexus between 
military service and the veteran's currently diagnosed 
bilateral hearing loss; the medical evidence of record only 
weighs against such a finding.

The Board has carefully considered the veteran's statements 
to the effect that his current bilateral hearing loss is 
related to acoustic trauma in service.  While the veteran is 
competent to testify regarding in-service exposure to 
acoustic trauma, or symptoms such as hearing loss he 
experienced at any time during or after service, as a lay 
person, he is not competent to provide medical evidence 
relating current hearing loss to noise exposure in service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence demonstrates that 
the veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  In addition, the 
presumptive requirements are not met because there is no 
post-service evidence of record showing sensorineural hearing 
loss in either ear to a compensable degree during the first 
post-service year.  Because the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hearing loss, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

Service Connection for Nosebleeds

The veteran contends that he was exposed to loud noises and 
explosions in service which had a direct impact on his 
nosebleeds with onset in 1944.  As noted above, he did not 
report non-critical medical conditions while in direct combat 
and did not report medical problems after returning back to 
state side as he feared that he would be detained in going 
home.  

When an injury or  disease is alleged to have been incurred 
or aggravated in combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2006).  This provision does 
not establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  See Brock v.  Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996). 

Service medical records are negative for any complaints, 
findings, or diagnosis of nosebleeds.  At the veteran's 
separation examination in April 1946, no abnormality of the 
nose was found.  At an examination in September 1950 for 
active duty, examination of the head revealed no significant 
abnormality, and the veteran denied severe nose trouble.  At 
examination in September 1951 for release from active duty, 
the clinical evaluation was normal for the nose.  On 
examination in April 1957, the clinical evaluation was normal 
for the nose.  The National Guard medical records also are 
negative for any complaints, findings, or diagnosis of 
nosebleeds or residuals from nosebleeds.  

Private medical records in December 2004 pertain to other 
disorders and are not probative to this issue.

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for nosebleeds has not been 
established.  The Board finds that there is no competent 
medical evidence of a current diagnosed disability manifested 
by nosebleeds.  Service connection may be granted when all 
the evidence establishes a medical nexus between military 
service and current complaints; however, Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

On the question of current diagnosis of disability, the 
veteran is competent to state that he experienced nosebleeds 
in service or to describe symptoms after service.  The Board 
finds that incurrence of nosebleeds due to noise exposure 
during combat in service is shown even though there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  Although the veteran may have 
experienced nosebleeds in service, the service medical 
records do not show chronicity of nosebleeds or residuals 
thereof, and the veteran does not claim, nor does the medical 
evidence show, continuity of symptomatology or residuals of 
nosebleeds after service.  There is no post-service medical 
evidence of record that shows complaints, findings, or 
diagnosis of nosebleeds.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge; however, he is not 
competent to offer a diagnosis of current disability or a 
medical opinion as to the cause or etiology of a claimed 
current disability, as there is no evidence of record that he 
has the requisite medical knowledge, training, or experience.  
The veteran's statements are not competent medical evidence 
as to a nexus between the veteran's claimed nosebleeds and 
his service, or to symptomatology since service.  No further 
medical examination or a medical opinion is necessary to 
decide the claim, as there is no competent medical evidence 
of current diagnosed disability manifesting nosebleeds.  See 
38 C.F.R. § 3.159(c).



Because there is no competent medical evidence of a current 
diagnosed disability manifested by nosebleeds, the Board 
finds that a preponderance of the evidence is against the 
claim for service connection for nosebleeds; the benefit-of-
the-doubt rule does not apply; and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for nosebleeds is denied.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


